DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
This application is a 371 of PCT/JP2018/006268 filed on February 21, 2018.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on September 13, 2019, August 6, 2020, October 26, 2020 and August 2, 2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-5 and 8-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Tadashi (JP 2003272916A) in view of Toyokazu (JP 2010/108725).

In regards to claim 1, Tadashi teaches an insulated electric wire formed by covering a rectangular conductor wire (1) having a rectangular cross-sectional shape (see the figure below) with an insulating film (2-1 ,2-2, 2-3), wherein the insulating film is formed of an inner layer (2-1) covering a surface of the rectangular conductor wire (1), and an outer layer (2-2) covering a surface of the inner layer (2-1), a thickness t1 of a section of the inner layer ((2-1), see the figure below), which covers one short side (see the figure below) of two facing short sides of the same length of a rectangular cross section of the rectangular conductor wire (1), is greater than a thickness t2 (see the figure below), which includes that t2= 0, of a section of the inner layer which covers the other short side (see the figure below).

    PNG
    media_image1.png
    487
    1019
    media_image1.png
    Greyscale


Tadashi does not explicitly teach an elastic modulus of the inner layer is less than an elastic modulus of the outer layer, or a yield stress of the inner layer is less than a yield stress of the outer layer, or both of the elastic modulus and the yield stress of the inner layer are less than the elastic modulus and the yield stress of the outer layer.

Toyokazu teaches an elastic modulus of the inner layer is less than an elastic modulus of the outer layer, or a yield stress of the inner layer is less than a yield stress of the outer layer, or both of the elastic modulus and the yield stress of the inner layer are less than the elastic modulus and the yield stress of the outer layer (the material of the inner layer of Toyokazu is polyimide resin (paragraph [0006] and an outer layer being a polyamide-imide, which are the same materials used in the applicant’s invention, paragraph [0025]; and therefore these materials are responsible for the characteristics being claimed).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have included in the teachings of Tadashi the insulation material of the inner layer being a polyimide resin  and an outer layer being a polyamide-imide making the elastic modulus of the inner layer less than an elastic modulus of the outer layer, or a yield stress of the inner layer less than a yield stress of the outer layer, or both of the elastic modulus and the yield stress of the inner layer less than the elastic modulus and the yield stress of the outer layer as taught by Toyokazu.  Toyokazu teaches this cable structure produces an insulating material having high heat resistance, a high voltage resistance and high humidity heat resistance. Choosing these particular materials for an insulation would have also been obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

In regards to claim 2, Tadashi in combination with Toyokazu teaches the insulated electric wire according to claim 1, teach a ratio t1/t3 of the thickness t1 of the section of the inner layer, which covers the one short side, to a thickness t3 of a section of the outer layer, which covers the one short side via the inner layer, is less than or equal to 1 (Toyokazu : The thickness ratio between the polyimide electrodeposition coating and the polyamideimide coating (polyimide electrodeposition coating: polyamideimide coating) is 1 from the viewpoint that a certain proportion or more of the polyimide electrodeposition coating is necessary to obtain a highly heat-resistant and highly reliable coating. : About 0.1-1 is preferable, More preferably, it is 1: 0.25-1, page 10 paragraph [0007]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the insulating film of Tadashi a ratio t1/t3 of the thickness t1 of the section of the inner layer, which covers the one short side, to a thickness t3 of a section of the outer layer, which covers the one short side via the inner layer, is less than or equal to 1 as taught by Toyokazu in such a way to maintain a desired outcome of the heat resistance and heat and humility resistance of the composite insulation layer (Toyokazu, page 10 paragraph [0007]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

In regards to claim 3, Tadashi in combination with Toyokazu teaches the insulated electric wire according to claim 1, wherein the insulating film formed of the inner layer and the outer layer has a thickness of 40 to 65 µm (Toyokazu : The thickness of the polyimide electrodeposition coating is preferably about 3 to 30 μm, more preferably about 5 to 30 μm, and particularly preferably about 15 to 30 μm, page 10 paragraph [0006]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the insulating film of Tadashi formed of the inner layer and the outer layer has a thickness of 40 to 65 µm as taught by Toyokazu in such a way to maintain a desired outcome of the heat resistance and heat and humility resistance of the composite insulation layer (Toyokazu, page 10 paragraph [0006]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

In regards to claim 4, Tadashi in combination with Toyokazu teaches the insulated electric wire according to claim 1, wherein a long side/short side ratio of a length of a long side to that of the short sides in the rectangular cross section of the rectangular conductor wire is in a range of 4 to 50 (Tadashi: figure 8, W= 2m, the thickness of the insulation with the conductor is .38mm, page 1, paragraph [0002], ratio = 5.26).  Tadashi also teach an overall diameter (perimeter) if the conductor to be 4.76mm (W times 2 + h times 2; figure 8).
In regards to claim 5, Tadashi in combination with Toyokazu teaches the insulated electric wire according to claim 1, wherein the rectangular conductor wire is a copper wire, a material of the inner layer is a polyimide resin or a polyamide-imide resin which has a urethane backborn or a siloxane 
(the material of the inner layer of Toyokazu is polyimide resin (paragraph [0006] and an outer layer being a polyamide-imide, which are the same materials used in the applicant’s invention, paragraph [0025]; and therefore, these materials are responsible for the characteristics being claimed).


In regards to claim 8, Tadashi in combination with Toyokazu teaches a coil capable of being produced by a method since it has an insulation and a conductor (as claimed in claim 1), wherein a coil (10, figure 5) is produced by winding the insulated electric wire (1,2) according to claim 1, using edgewise bending in which the insulated electric wire is bent in a state where the one short side covered with the thick section of the inner layer is located inside (figure 5).

In regards to claim 9, Tadashi in combination with Toyokazu teaches a coil (figure 5), wherein the coil is wound multiple turns in an edgewise manner (figure 10) in which the insulated electric wire (1,2) according to claim 1 is bent in a state where the one short side covered with the thick section of the inner layer is located inside (figure 5).

In regards to claim 10, Tadashi in combination with Toyokazu teaches the insulated electric wire according to claim 2, wherein the insulating film formed of the inner layer and the outer layer has a thickness of 40 to 65 m  (Toyokazu : The thickness of the polyimide electrodeposition coating is preferably about 3 to 30 μm, more preferably about 5 to 30 μm, and particularly preferably about 15 to 30 μm, page 10 paragraph [0006]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have made the insulating film of Tadashi formed of the inner layer and the outer layer has a thickness of 40 to 65 µm as taught by Toyokazu in such a way to maintain a desired outcome of the heat resistance and heat and humility resistance of the composite insulation layer (Toyokazu, page 10 paragraph [0006]), since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233. 

In regards to claim 11, Tadashi in combination with Toyokazu teaches the insulated electric wire according to claim 2, wherein a long side/short side ratio of a length of a long side to that of the short sides in the rectangular cross section of the rectangular conductor wire is in a range of 4 to 50 (Tadashi: figure 8, W= 2m, the thickness of the insulation with the conductor is .38mm, page 1, paragraph [0002], ratio = 5.26).  Tadashi also teach an overall diameter (perimeter) if the conductor to be 4.76mm (W times 2 + h times 2; figure 8).

In regards to claim 12, Tadashi in combination with Toyokazu teaches the insulated electric wire according to claim 3, wherein a long side/short side ratio of a length of a long side to that of the short sides in the rectangular cross section of the rectangular conductor wire is in a range of 4 to 50 (Tadashi: figure 8, W= 2m, the thickness of the insulation with the conductor is .38mm, page 1, paragraph [0002], ratio = 5.26).  Tadashi also teach an overall diameter (perimeter) if the conductor to be 4.76mm (W times 2 + h times 2; figure 8).

In regards to claim 13, Tadashi in combination with Toyokazu teaches the insulated electric wire according to claim 2, wherein the rectangular conductor wire is a copper wire, a material of the inner layer is a polyimide resin or a polyamide-imide resin which has a urethane backborn or a siloxane 
(the material of the inner layer of Toyokazu is polyimide resin (paragraph [0006] and an outer layer being a polyamide-imide, which are the same materials used in the applicant’s invention, paragraph [0025]; and therefore, these materials are responsible for the characteristics being claimed).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have included in the teachings of Tadashi the insulation material of the inner layer being a polyimide resin  and an outer layer being a polyamide-imide as taught by Toyokazu.  Toyokazu teaches this cable structure produces an insulating material having high heat resistance, a high voltage resistance and high humidity heat resistance. Choosing these particular materials for an insulation would have also been obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  

In regards to claim 14, Tadashi in combination with Toyokazu teaches the insulated electric wire according to claim 3, wherein the rectangular conductor wire is a copper wire (Tadashi: copper, paragraph [0020]), a material of the inner layer is a polyimide resin or a polyamide-imide resin which has a urethane backborn or a siloxane backborn, and a material of the outer layer is a polyimide resin or a polyamide-imide resin (the material of the inner layer of Toyokazu is polyimide resin having siloxane (paragraph [0006] and an outer layer being a polyamide-imide, paragraph [0006]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have included in the teachings of Tadashi the insulation material of the inner layer being a polyimide resin  and an outer layer being a polyamide-imide as taught by Toyokazu.  Toyokazu teaches this cable structure produces an insulating material having high heat resistance, a high voltage resistance and high humidity heat resistance. Choosing these particular materials for an insulation would have also been obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  


In regards to claim 15, Tadashi in combination with Toyokazu teaches the insulated electric wire according to claim 4, wherein the rectangular conductor wire is a copper wire (Tadashi: copper, paragraph [0020]), a material of the inner layer is a polyimide resin or a polyamide-imide resin which has a urethane backborn or a siloxane backborn, and a material of the outer layer is a polyimide resin or a polyamide-imide resin (the material of the inner layer of Toyokazu is polyimide resin having siloxane (paragraph [0006] and an outer layer being a polyamide-imide, paragraph [0006]).

It would have been obvious to one having ordinary skill in the art at the time the invention was made to have included in the teachings of Tadashi the insulation material of the inner layer being a polyimide resin  and an outer layer being a polyamide-imide as taught by Toyokazu.  Toyokazu teaches this cable structure produces an insulating material having high heat resistance, a high voltage resistance and high humidity heat resistance. Choosing these particular materials for an insulation would have also been obvious since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. In re Leshin, 125 USPQ 416.  


In regards to claim 16, Tadashi in combination with Toyokazu teaches a coil (figure 5) production method, wherein a coil (10) is produced by winding the insulated electric wire  (1,2) (figure 5) according to claim 2 using edgewise bending in which the insulated electric wire  (1,2) is bent in a state where the one short side covered with the thick section of the inner layer is located inside (figure 5).

In regards to claim 17, Tadashi in combination with Toyokazu teaches a coil (figure 5) production method, wherein a coil (10) is produced by winding the insulated electric wire  (1,2) (figure 5) according to claim 3 using edgewise bending in which the insulated electric wire  (1,2) is bent in a state where the one short side covered with the thick section of the inner layer is located inside (figure 5).

In regards to claim 18, Tadashi in combination with Toyokazu teaches a coil (figure 5) production method, wherein a coil (10) is produced by winding the insulated electric wire  (1,2) (figure 5) according to claim 4 using edgewise bending in which the insulated electric wire  (1,2) is bent in a state where the one short side covered with the thick section of the inner layer is located inside (figure 5).

In regards to claim 19, Tadashi in combination with Toyokazu teaches a coil (figure 5) production method, wherein a coil (10) is produced by winding the insulated electric wire  (1,2) (figure 5) according to claim 2 using edgewise bending in which the insulated electric wire  (1,2) is bent in a state where the one short side covered with the thick section of the inner layer is located inside (figure 5).

In regards to claim 20, Tadashi in combination with Toyokazu teaches a coil (10, figure 5), wherein the coil is wound multiple turns in an edgewise manner in which the insulated electric wire (1,2) (figure 5) according to claim 3 is bent in a state where the one short side covered with the thick section of the inner layer is located inside (figure 5).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see the attachment.


	Communication

Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRYSTAL ROBINSON whose telephone number is (571)272-9258.  The examiner can normally be reached on 9-5 M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor,  Timothy Dole can be reached on (571)-272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KRYSTAL ROBINSON/Examiner, Art Unit 2848